Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:
Chapter 11
AEROGROUP INTERNATIONAL, INC., ef ai.,!
Case No. 17-11962 (KIC)
Debtors. ; (Jointly Administered)
: (D1. 1127)

 

AEROGROUP INTERNATIONAL, INC., e7 ai.

Plaintiffs, :
Vv. ; : Adv. Proc. No. 18-50715 (kJC)
GBG USA INC.,

Defendant.

 

OPINION?
BY: KEVIN J. CAREY, UNITED STATES BANKRUPTCY JUDGE

Before the Court is the Debtors’ Motion Pursuant to Federal Rule of Bankruptcy
Procedure 9019 for Approval of Settlement (D.I. 1127) (the “Settlement Motion”) seeking
approval of the settlement agreement between the Debtors and GBG USA Inc. (“GBG”) dated
March 11, 2019 (the “Settlement Agreement”) resolving adversary proceeding no. 18-50715. THL
Corporate Finance, Inc. (“THL”) filed a limited objection to the Settlement Motion? The Debtors

filed a reply to THL’s Objection.’ Polk 33 Lending, LLC (“Polk” or the “DIP Lender”) also filed

 

' The debtors in these jointly administered chapter 11 cases are Aerogroup International, Inc.,
AGI Holdco, Inc., Aerogroup International LLC, Aerogroup International Holdings LLC, Aerogroup
Retail Holdings, Inc., and Aerogroup Gift Card Company (the “Debtors”).

2 This Memorandum constitutes the findings of fact and conclusions of law, as required by
Fed. R. Bankr. P. 7052. This Court has jurisdiction to decide this matter pursuant to 28 U.S.C, § 157 and
§ 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), Cs) and (0).

7D.L 1135,

*D.L 1151

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 2 of 13

a response to THL’s Objection and joinder to the Debtors’ reply.7> A hearing to consider the
Settlement Motion was held on April 23, 2019, and, thereafter, THL and Polk filed post-hearing
submissions.° For the reasons that follow, THL’s limited objection will be overruled and the
Settlement Motion will be granted.

BACKGROUND

The facts of this matter generally are not in dispute and many items are already a matter of
record.

The bankruptcy filing and failed plan process

On September 15, 2017, the Debtors filed chapter 11 bankruptcy petitions in this Court.
On October 24, 2017, the Debtors filed a chapter 11 plan that contemplated a dual track process to
pursue either a restructuring or liquidation. Around the same time, the Debtors and GBG began
exploring a potential deal whereby GBG would purchase the Debtors’ inventory, leases and
distribution contracts, and the Debtors would license their intellectual property to GBG.

On December 5, 2017, GBG and the Debtors agreed to the terms of an Asset Purchase
Agreement (the “APA”). Under the APA, the Debtors agreed to grant GBG certain rights with
respect to the use of the Debtors’ trademarks and related intellectual property. GBG would receive
the right to design, manufacture, and import footwear and hosiery bearing the Debtors’ trademarks
and the exclusive right to distribute and seil footwear and hosiery through certain distribution
channels.

Under the APA, GBG agreed to purchase, inter alia, inventory that the Debtors already

had on hand, all of the inventory subsequently ordered and received by the Debtors, and the

 

SDI. 1152.
® DL. 1176 and Dit. 1182.

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 3 of 13

Debtors’ outstanding purchase orders at the time of closing. GBG further agreed to take
assignment of any leases and executory contracts assumed by the Debtors.

The APA also contained a handful of conditions precedent to closing of the deal, including
in relevant part: (a) that the parties execute a mutually acceptable Transition Services Agreement
(“TSA”), (b) that the Court enter a Confirmation Order approving the Plan and the GBG Sale
Agreements by January 9, 2018; and (c) that the deal close by January 25,2018. To keep inventory
in stock during the period between execution of the APA and closing the deal, the Debtors
continued ordering new inventory.

On January 4, 2018, Wiesner Products, Inc. (“Wiesner”) filed an adversary complaint
regarding a rejected license agreement, along with an emergency motion to adjourn the January 9,
2018 confirmation hearing. On January 5, 2018, as a result of the complaint and motion to adjourn,
the Court held a telephonic status conference during which the Court agreed to adjourn the
confirmation hearing to January 11, 2018.

Because an agreement had not been reached with Wiesner, and the TSA between GBG and
the Debtors was not finalized in time for the January 11, 2018 confirmation hearing, the hearing
again was continued to January 17, 2018. On the morning of January 17, 2018, shortly before
commencement of the continued confirmation hearing, GBG sent a termination notice, terminating
the APA on two grounds: (a) the Court had not entered a confirmation order by January 9, 2018,

and (b) the parties had not yet reached an agreement on the TSA.

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 4 of 13

‘The auction and dispute between Polk and THL over allocation of the sale proceeds
On February 15-16, 2018, the Debtors conducted a successful auction of their assets,
approved by the Court on February 21, 2018.’ Thereafter, Polk’s and THL’s dispute over allocation
of the auction proceeds was brought to the Court through the filing of three matters:
(1) Polk 33 Lending, LLC’s Motion to Enforce Agreement by and among the
Debtors, Polk 33 Lending, LLC and THL Corporate Finance, Inc.
(D.I. 779) (“Polk’s Motion to Enforce”) in which Polk seeks to enforce
the parties’ agreement to distribute part of the Sales Proceeds;
(2) THL Corporation Finance, Inc.’s Motion for Entry of Order (J) Valuing
Secured Claims for Purpose of Allocating Sale Proceeds to Such Secured

Claims and (ID) Ordering Distributions (D.I. 803) (*THL’s Allocation
Motion”); and

(3) The adversary proceeding captioned Polk 33 Lending, LLC v. THL
Corporate Finance, Inc. (In re Aerogroup International, Ine.) (Adv. Pro.
No. 18-50383) (the “Adversary Proceeding”), in which Polk asserts a
breach of contract action against THL for allegedly failing to comply with
certain payment obligations due to Polk under the parties’ lender
agreement dated February 12, 2018.8
The Court held an evidentiary hearing on the Polk/THL Contested Matters and, after post-trial
briefing, ultimately issued an Opinion and Order dated March 26, 2019, determining (among other
issues) the allocation of the auction sale proceeds between THL and Polk.?
The foreclosure and forbearance agreement

On July 24, 2018 (that is, after the hearing on the allocation motions, but before post-trial

briefing was due), Polk advised the Court that it had exercised its rights and remedies with respect

 

7D. 671.

® The Polk Motion, the THL Motion and the Adversary Proceeding are referred to as the “Polk/THL
Contested Matters.”

° In re Aerogroup Int'l, Inc., 2019 WL 1407007 (Bankr. D. Del. Mar. 26, 2019). This opinion - -
referred to by the parties as the “Allocation Decision” - - determined how to split the proceeds between the
competing secured claims of THL, which holds a first priority lien on the Term Priority Defined Collateral
(including the Debtors’ intellectual property and goodwill associated therewith), and Polk, which holds a
first priority lien on the DIP Priority Collateral (including the Debtors’ commercial tort claims, as well as
the accounts receivable, inventory and inventory deposits).

4
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 5 of 13

to the Debtors’ commercial tort claim against GBG, which was part of the DIP Collateral that had
been excluded from the auction.!° Polk noted that the Debtors had defaulted under the DIP loan
documents and, therefore, Polk intended to hold a UCC Sale of the claim on August 3, 2018"!
The Debtors disputed the accuracy of the Article 9 Notice and requested an emergency status
conference pursuant to Bankruptcy Code § 105(d) to discuss issues raised by Polk’s proposed UCC
Sale.'? The Court held a telephonic hearing on July 24, 2018. At the hearing, THL appeared and

argued:

Certainly, Polk has a first lien on the D&O claims and the Global Brands
litigation. But we also have an interest, as does Paladin, as junior lienholders.
And there are at least two situations here where Polk would not necessarily be the
party that should be driving the process:

One... it is possible that, based upon Your Honor’s ruling with the
allocation dispute, that Polk is oversecured; in other words, that they’re paid in
full, in which case these claims and causes of action, which I believe the estate
should pursue, THL would be the primary, or at least the next in line to receive
any proceeds from those claims and causes of action.

Relatedly, in terms of any foreclosure process, it’s unclear to me, at this
point, how Polk or anyone else would know what amount, if any they would be
entitled to credit bid. You know, they have obligations outstanding, but the
amount is unclear, as we stand here today.

Additionally, Your Honor, .. . in the notice, Polk asserts that the claim
could be worth as much as $40 million. If that’s true, then, again, THL and
Paladin, among others, have great interest in how the litigation plays out, and the
allocation of the proceeds with respect thereto. If Polk takes the steps that it wants
to take today, either in terms of selling - - trying to publicly sell these claims to a
third party, or use its obligations and its currency to credit bid, the - - they’re not
incentivized [to] maximize that value for all parties-in-interest. Rather, they
would be entitled to either sell or settle for what they’re owed, again, whatever
that amount may be.

These . . . post-petition claims, they’re assets of the estate, they should
remain in the estate, they should be pursued by the estate with all parties-in-
interest having a say. °

 

DT. 1026.

'l See D.I. 1026 and attached “Notice of Disposition of Collateral” (the “Article 9 Notice”).
2 D.E. 1025.

I3 Ty, 7/24/2019 (D.1. 1039) at 10:20 — 12:2.

5

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 6 of 13

At a second telephonic status conference on August 6, 2018, the Debtors announced that
they had entered into a forbearance agreement with Polk (the “Forbearance Agreement”), a copy
of which was filed with the Court. '4 Pursuant to the Forbearance Agreement, Polk agreed to
forbear from exercising its rights against the GBG claims,'* and the Debtors acknowledged and

agreed that:

Pursuant to paragraph 12 of the Final DIP Order, the DIP Priority Collateral
includes, without limitation, “all commercial tort claims (including D&O
Claims)” and “all other claims and causes of action and proceeds thereof.” Final
DIP Order, J 12(a). The DIP Priority Collateral includes ali claims and causes of
action that the Debtors have or may have against Global Brands Group Holding
Limited and/or Global Brands Group USA a/k/a GBG USA Inc. or other related
parties in connection with the Debtors’ chapter 11 bankruptcy cases pending in
the United States Bankruptcy Court for the District of Delaware, Case 17-11962
(KIC) (Jointly Administered) (such claims, the “GBG Claims”).

The GBG litigation and settlement

On August 30, 2018, the Debtors commenced adversary proceeding no. 18-50715 in this
Court by filing a complaint against GBG alleging that GBG improperly terminated the APA (the
“GBG Litigation”). The complaint asserted claims for breach of contract, breach of the implied
covenant of good faith and fair dealing, promissory estoppel, fraudulent misrepresentation, and
equitable estoppel. With regard to damages, the Debtor sought, “all damages to which Plaintiffs

3

[Debtors] are entitled, including, without limitation, “benefit of the bargain,” actual, reliance,

compensatory, and/or punitive damages.” |’

 

'4 The Notice of Filing Forbearance Agreement, with a copy of the Forbearance Agreement
attached, is filed at D.I. 1040.

1S Ty. 8/5/2019 (D.L. 1051) at 3:12 — 4:3.

'6 Forbearance Agreement, Recital J E.

7 Adv. No. 18-50715, D.I. 1 at 18.

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 7 of 13

GBG answered the complaint on January 9, 2019, denying the Debtors’ allegations and
asserting several affirmative defenses. GRG argues, infer alia, that it was contractually entitled to
terminate the APA, and that the Debtors would be unable to recover their lost enterprise value.

Beginning November 19, 2018, the Debtors and GBG met to explore resolution of the
Adversary Proceeding. On February 25, 2019, the Debtors and GBG engaged in mediation before
the Honorable Kevin Gross. After extensive negotiations, the parties reached the settlement terms
embodied in the Settlement Agreement. ®

Briefly, the Settlement Agreement provides, in part, that (i) within five days of an Order
approving the Settlement Agreement, GBG shall pay a settlement amount to counsel for the
Debtors (the “Settlement Payment”); (11) within three days after receipt of the Settlement Payment,
the Debtors will dismiss the Adversary Proceeding, with prejudice; and (iii) the Debtors and GBG
will mutuaily release each other from all claims, including those brought by the Debtors in the
adversary proceeding,

The Debtors asked the Court to enter an Order approving the Settlement Agreement and
“provid[ing] for the release of the Settlement Payment, less attorneys’ fees and expenses, to the
DIP Lender as the first-priority lienholder over the litigation proceeds stemming from the
Adversary Proceeding.”!?

In its limited objection, THL does not object to approval of the Settlement Agreement, but
objects to the proposed form of Order which provides that, after payment of attorneys’ fees and

expenses, the remaining amount of the Settlement Payment should be paid to the DIP Lender (.e.,

 

'8 An unredacted copy of the Settlement Agreement was attached as revised Exhibit B to the
Settlement Motion by the Notice of Filing Revised Exhibit B (D.I. 1148) dated April 11, 2019.
1? Settlement Motion, § 23.

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 8 of 13

Poik). THL argues that the Settlement Payment includes value attributable to the Debtors’
intellectual property and its associated goodwill, assets on which THL holds a first lien.

In response, the Debtors argue that payment to Polk is consistent with the Final DIP Order
which provided that the DIP Priority Collateral includes proceeds of “all commercial tort claims,”
including those “now owned by or owing to, or hereafter acquired by, or arising in favor of, the
Debtors.”2” The Debtors also point out that they acknowledged Polk’s first lien on the GBG
Litigation in the publicly-filed Forbearance Agreement. THL was aware of, but did not object to,
the terms of the Forbearance Agreement.

DISCUSSION
(1) Approval of the Settlement Agreement

“To ‘minimize litigation and expedite the administration of a bankruptcy estate,
‘fclompromises are favored in bankruptcy.’”?! However, “the unique nature of the bankruptcy
process means that judges must carefully examine settlements before approving them.” “[T]he
decision whether to approve a compromise under Rule 9019 is committed to the sound discretion
of the Court, which must determine if the compromise is fair, reasonable, and in the interest of the

estate.”*3

 

20 See Final Order (J) Authorizing the Debtors to Obtain Postpetition Financing and Grant Security
Interests and Superpriority Administrative Expense Status with Respect to the DIP Collateral; (11) Granting
Adequate Protection to the Prepetition Secured Credit Parties; (III) Modifying the Automatic Stay;
(IV) Authorizing the Debtor to Enter Into Agreements with Polk 33 Lending, LLC (V) Authorizing Use of
Cash Collateral; and (VI) Granting Related Relief, 4 12 (D.I. 231) (the “Final DIP Order”).

21 Myers vy. Martin (in re Martin), 91 F.3d 389, 393 (Gd Cir. 1996).

2 Will vy. Northwestern Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644 Gd Cir. 2006).

3 In re Louise’s, Inc., 211 B.R, 798, 801 (D. Del. 1997).

8

 

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 9 of 13

A bankruptcy court may approve settlements under Bankruptcy Rule 9019” or as part of a
debtor’s plan.””> Bankruptcy courts should consider four factors when evaluating a proposed
settlement:

(1) the probability of success in litigation;

(2) the likely difficulties in collection;

(3) the complexity of the litigation involved, and the expense, inconvenience and delay
necessarily attending it; and

(4) the paramount interest of the creditors.?4

In evaluating the probability of success in litigation, the court is not required “to decide the
numerous questions of law and fact raised by {the objections], but rather to canvass the issues to
see whether the settlement fall[s] below the lowest point in the range of reasonableness.””’

No objections have been raised to the proposed Settlement Agreement between the Debtors
and GBG. In the Settlement Motion, the Debtors argue that consideration of the four factors used
to evaluate a settlement apply here to provide ample reasons to approve the settlement. The
Debtors claim that ultimate success of the litigation is uncertain because GBG alleges that the
Debtors failed to meet the conditions precedent for closing the APA. The parties would have to

take extensive discovery to prove the Debtors’ argument that GBG had agreed to waive the

confirmation hearing deadline, Further, the Debtors allege that even if it was successful on the

 

44 Fed, R. Bankr, P. 9019 (“On motion by the trustee and after notice and a hearing, the court may
approve a compromise or settlement. Notice shall be given to creditors, the United States trustee, the debtor
and indenture trustees as provided in Rule 2002 and to any other entity as the court may direct.”)

2511 U.S.C. § 1123(b)(3)(A) provides that a plan may include “the settlement or adjustment of any
claim or interest belonging to the debtor or to the estate;” and § 1123(b)(6) provides that a plan may include
“any other appropriate provision not inconsistent with the applicable provisions of this title.”

6 Martin, 91 F.3d at 393 (citing Protective Conmnittee for Indep. Stockholders of TMT Trailer
Ferry, Inc. v. Anderson, 390 US. 414, 424-25, 88 S.Ct. LI57, 20 L.Ed.2d 1 (1968)).

27 In ve Exide Technologies, 303 B.R. 48, 68 (Bankr. D. Del. 2003) (quoting Jn re Neshaminy Office
Bldg. Assoc., 62 F.R. 798, 803 (E.D. Pa. 1986)).

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 10 of 13

merits, it could have problems collecting any judgment against GBG, which recently sold much
of its assets, and its parent corporation is based in Hong Kong. Also, litigation would be risky,
complex, lengthy and expensive. Discovery would require multiple depositions of parties
scattered around the world. Costly expert testimony would be needed to prove damages on
industry-specific issues in an industry that changes rapidly. Finally, approval of the settlement is
in the best interests of creditors since it provides and immediate recovery and avoids substantial
costs, delays and risks of litigation.

The Debtors have demonstrated that the Settlement Agreement is fair and reasonable and
should be approved.

(2) Distribution of Settlement Proceeds

The dispute - - once again - - before this Court is the allocation of the Settlement Payment
(after deduction of reasonable attorneys’ fees and expenses) between Polk and THL. Polk asserts
that the Final DIP Order, as acknowledged in the Forbearance Agreement, is clear: the DIP Priority
Collateral was defined to include: “all commercial tort claims,” and the Forbearance Agreement
went further to acknowledge specifically that Polk’s DIP Priority Collateral includes the GBG
Claims.”* Polk also points out that THI. acknowledged Polk’s first lien on the GBG Claims on the
record in Court and in pleadings filed with the Court.”’

THL argues, however, that the Settlement Payment includes proceeds of its collateral, i.e.,

the Debtors’ intellectual property (the “IP”) and the goodwill associated with the IP. Settlement

 

“8 D.1. 1040-1, Recital § E.

” See n. 13, supra citing Tr. 7/24/2018 at 10:20 — 12:2; see also Limited Objection of THL to
Debtors’ Application for Authority to Employ and Retain Reid Coilins & Tsai, LLP, as Special Litigation
Counsel Nunc Pro Tune (D.L 1074) at Ex. A, J 4 (When disputing how to fund expenses for the GBG
Litigation, THL attached its own proposed order, providing that “[I]n the event that Potk’s allowed claim
is paid in full, such that THL receives proceeds from the litigation, then THL agrees to pay its pro rata share
of any expenses.”).

10
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 11 of 13

of the GBG Litigation resolves claims asserting that GBG’s wrongful termination of the APA
decreased the value of the Debtors’ assets, which, THL reasons, includes the IP. THL relies ona
decision by the Court of Appeals for the Eighth Circuit, holding that “a superior interest in
proceeds of original collateral is not displaced simply because damage to that collateral gives rise
to a subsequent commercial tort claim.’*° In Bayer, the Court determined that a secured creditor
with a first lien on equipment (among other things) held an interest prior to a later secured creditor
with a lien on the commercial tort claim when the settlement amount arose from a lawsuit for
damages caused by the defendant to the plaintiff’s plant, equipment and improvements.

Polk distinguishes Bayer and similar cases by arguing that those cases concern settlements
arising from actual and quantifiable damages to the secured party’s collateral - - such as the specific
equipment in Bayer! “[A] security interest attaches to any identifiable proceeds of collateral,”*?
“If a suit against someone who steals or damages collateral eventuates in an award measured by
the diminution in the value of the collateral caused by the defendant’s wrongdoing, so that the
award restores the original value of the collateral, the award, like an insurance payment for
damages collateral, constitutes ‘proceeds’ of the collateral and is therefore covered by the lender’s
security interest.

The settlement here, though, resolves the GBG Claims asserted in the Complaint, which

asked the Court to award judgment in favor of the Debtors for “all damages to which Plaintiffs

[Debtors] are entitled, including, without limitation, “benefit of the bargain,” actual, reliance,

 

°° Bayer CropScience, LLC v. Stearns Bank Nat’! Ass’n, 837 F.3d 911, 916 (8th Cir. 2016).

3) Bayer, 837 F.3d at 916 (“When Bayer damaged Texana’s equipment in 2006, Stearns Bank’s
interest attached to the right of recovery for damages to the equipment), Weirsma vy, O.H. Kruse Grain and
Milling (In re Wiersina), 324 B.R 92, 109 (B.A.P. 9th Cir, 2005) aff'd in part, rev'd in part, 483 F.3d 933
(9th Cir. 2007) (specifically identifying the damage to cows that represent proceeds of the secured party’s
collateral),

2 See 6 Del. C. § 9-3 15{a).

3 Helms v. Certified Packaging Corp., 551 F.3d 675, 678 (7th Cir. 2008).

11

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 12 of 13

compensatory, and/or punitive damages.”** What is missing, here, is any identification of claims
for damage to specific collateral. In Helms, the court determined that a secured party’s security
interest in equipment would extend to proceeds for a property damage claim, but did not extend to
the settlement proceeds of an action for failure to obtain business loss insurance.*> “[R]eplacing a
business loss is not restoring the value of damaged collateral. There is no necessary relation
between the value of collateral and a business loss that results from its being destroyed or
damaged.’”°

Here, THL has not shown that the Settlement Payment includes identifiable proceeds of its
specific collateral. THL’s suggestion to allocate the Settlement Payment in accordance with the
Allocation Decision is not helpful because the auction sale of the Debtors’ assets and the GBG
Claims are distinct. Even assuming (without deciding) that some piece of the Settlement Payment
represents a loss to the value of the Debtors’ IP, THL would need to demonstrate the portion of
the commingled Settlement Payment proceeds that are traceable to the IP.2’ Allowing THL to
attempt to perform such tracing would run counter to THL’s previous position as asserted in prior
hearings before this Court and in pleadings. To the extent THL argues that it “reserved its rights,”

it is clear to me from the record that THL’s concern was that Polk was not incentivized with respect

to how its collateral would be liquidated, which might impair THL’s recovery. That is not what

 

“4 Adv. No. 18-50715, D.1. | at 18.

% Helms, 551 F.3d at 678.

*8 Td.

7 Section 9-315 of The Uniform Commercial Code provides in pertinent part:
When commingled proceeds identifiable. -- Proceeds that are commingled
with other property are identifiable proceeds:

(2) if the proceeds are not goods, to the extent that the secured party identifies
the proceeds by a method of tracing, including application of equitable
principles, that is permitted under law other than this Article with respect to
commingled property of the type involved.

6 Del, C. § 9-315(b).

12

 
Case 17-11962-KJC Doc1183 Filed 05/13/19 Page 13 of 13

happened here. Moreover, the Debtors and Polk acted in reliance on THL’s acquiescence when
they entered into the Forbearance Agreement. In addition to the statements made at the emergency
hearing on July 24, 2018 (discussed supra.), THL was aware that the Debtors and Polk entered
into a Forbearance Agreement at the telephonic hearing on August 6, 2018.98 When the
Forbearance Agreement was filed later that day, THL did not file any objection or request for
further hearing on the matter.*® As the litigious history of this case clearly demonstrates, the parties
knew how to contact the Court when there was any dispute.

Recognizing Polk’s first lien on the settlement proceeds arising from the GBG Claims is
entirely consistent with the documents and order(s) granting it a first lien on commercial tort claims
and with active, vociferous, and multiple proceedings that have already taken place in connection
with this matter. THL’s limited objection will be overruled. An appropriate Order follows.”°

BY THE COURT:

-

NAN
KEVIN\. CARE /
UNITED STATE ANKRUPTCY JUDGE

Dated May 13, 2019

 

*® Tr, 8/6/2018 (D.1. 1051).

* 1—D.I. 1040 (Forbearance Agreement).

‘9 At the outset of the April 23, 2019 hearing on the Settlement Motion, the parties announced
that they had settled the one remaining issue not determined by the March 26, 2019 Opinion and Order
disposing of the allocation dispute. However, after yet another unhappy hearing, Polk’s counsel seemed to
reject the notion of any settlement due to THL’s “limited objection” to the proposed order approving the
Settlement Motion. Tr. 4/23/2019 (D.1. 1169) at 28:14 — 29:4. The parties are directed to contact the Court
to schedule a telephonic status hearing to advise the Court whether the consensual settlement is firm or
whether the parties intend to engage in further carping.

13
